Citation Nr: 0011306	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-10 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether a timely Notice of Disagreement with respect to a 
July 1995 rating decision has been filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

The issue certified on appeal arises from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
regional office (RO) in Huntington, West Virginia, that 
assigned the veteran a 100 percent disability rating for 
service-connected post-traumatic stress disorder (PTSD) 
effective May 27, 1997. The veteran has expressed 
disagreement with the effective date of the PTSD award.  
Despite the certification of this issue, the Board finds that 
there is an inferred issue involving whether the veteran has 
submitted a timely Notice of Disagreement with the RO's 
original July 1995 grant of service connection for PTSD and 
assignment of a 30 percent evaluation.  This issue is 
inextricably intertwined with the earlier effective date 
issue since the outcome could significantly affect the 
earlier effective date claim.  Consequently, it must be 
resolved first.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).


FINDINGS OF FACT

1.  In a July 7, 1995 rating decision, the RO granted the 
veteran's claim for service connection for PTSD and assigned 
a 30 percent disability evaluation; the RO informed the 
veteran of this rating action in a letter dated July 14, 
1995.  

2.  Later in July 1995, the veteran submitted a statement (VA 
Form 21-4138) essentially disagreeing with the July 7, 1995 
rating decision by requesting "reconsideration" of the 
decision and further requesting that the evaluation for his 
PTSD be upgraded.    



CONCLUSION OF LAW

The veteran's July 1995 statement constitutes a timely filed 
a Notice of Disagreement with the RO's July 1995 rating 
decision.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.201, 20.302(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1993 the veteran filed a claim of service connection 
for PTSD.  

In July 1995 the RO adjudicated the veteran's claim of 
service connection for PTSD, granting the claim and assigning 
a 30 percent disability evaluation.  Also at this time the RO 
denied the veteran's claims of service connection for a head 
injury due to an automobile accident, an esophagus condition 
due to Agent Orange exposure, a skin condition due to Agent 
Orange exposure, a foot condition and nonservice-connected 
pension.  The RO advised the veteran of the July 1995 rating 
action in July 1995.

Later in July 1995, the veteran informed the RO by way of a 
VA Form 21-4138 that he was requesting "reconsideration" of 
the July 14, 1995 rating action.  He also said that he had 
enclosed a VA July 1994 progress notes and wanted the RO to 
use this evidence to upgrade his PTSD.  

In a December 1996 decision letter from the RO, the veteran 
was advised of the assignment of a 100 percent evaluation 
based on hospitalization in 1994 over 21 days.  He was also 
informed that a copy of the July 1995 rating decision was 
enclosed along with his July 1995 statement and that 
clarification was required from him specifying what issues of 
the July 1995 decision he disagreed with.  The RO further 
told the veteran that his appeal could not be processed until 
he specified what it was that he disagreed with.

On May 27, 1997 the veteran filed a claim for a total 
disability rating based on individual unemployability.  He 
also requested that his service-connected PTSD be rated as 
totally disabling.  

In a January 1998 rating decision, the RO increased the 
veteran's PTSD to 100 percent disabling effective May 27, 
1997.  The veteran disagreed with the effective date of the 
award in April 1998.  The RO issued a Statement of the Case 
in June 1998, and the veteran filed a substantive appeal (VA 
Form 9) in July 1998. 

II.  Legal Analysis

Pursuant to the applicable law and regulation, an appeal 
consists of a timely filed notice of disagreement (NOD) in 
writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.  See also Fenderson v. West, 12 
Vet. App. 119, 128 (1999).

A Notice of Disagreement is a written communication from a 
claimant or his or her representative that expresses 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest that result.  38 C.F.R. § 20.201.  It must 
be in terms which can reasonably be construed as [expressing] 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201; Fenderson, supra.  The 
Notice of Disagreement must be filed within one year from the 
date that the agency of original jurisdiction mails notice of 
the determination to the veteran.  38 C.F.R. § 20.302(a).  
Such Notices are to be liberally construed.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998).

Although the veteran in this case failed to respond to the 
RO's December 1996 request that he clarify the issues of the 
July 1995 rating decision that he disagreed with, his July 
1995 statement is deemed to be an adequate Notice of 
Disagreement with respect to the rating assigned the PTSD.  
He requested that the July 1995 decision be "reconsidered" 
and specifically requested an upgrade of his PTSD evaluation.  
This is especially so when considering that Notices of 
Disagreements are to be liberally construed.  Manlincon, 
supra; Collaro, supra.  In view of this and the fact that the 
veteran's July 1995 statement was filed well within one-year 
of the July 1995 determination, the Board concludes that the 
veteran's July 1995 statement constitutes a timely filed 
Notice of Disagreement with the RO's July 1995 decision, to 
assign a 30 percent evaluation for PTSD.


ORDER

As a timely Notice of Disagreement with the July 1995 rating 
decision assigning a 30 percent evaluation has been received, 
the appeal is granted to this limited extent.


REMAND

In light of the veteran's timely Notice of Disagreement of 
the RO's July 1995 rating decision, this case must be 
remanded to the RO for appropriate procedural compliance, 
namely consideration of a rating in excess of 30 percent 
prior to May 27, 1997 and issuance of a Supplemental 
Statement of the Case (SSOC), if appropriate.  Fenderson v. 
West, 12 Vet. App. 119, 132 (1999).  

Furthermore, since the July 1995 appeal is an appeal of an 
initial rating for PTSD following an initial award of service 
connection for PTSD, consideration must be given to 
"staged" ratings, i.e., the assignment of separate ratings 
for separate periods of time based on the facts found.  
Fenderson at 126.

In light of the foregoing, this case is REMANDED to the RO 
for the following action:

The RO should consider the veteran's 
claim for a rating in excess of 30 
percent prior to May 27, 1997 with 
consideration being given to "staged" 
ratings as outlined in Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  If the 
claim is denied, the appellant should be 
provided with an SSOC on the issue of 
entitlement to an evaluation greater than 
30 percent for PTSD.  Thereafter, the 
veteran and his representative should be 
afforded the applicable time period to 
present written and/or other argument in 
response to the SSOC.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  No action is required by the 
appellant unless he receives further 
notice.


The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified and 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 


